DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the 112(a) rejections of the claims have been considered and are persuasive. The 112(a) rejections of the claims have been withdrawn.
	Applicant’s arguments with respect to the 103 rejections of the claims have been considered but are not persuasive. Applicant argues that Dietz does not teach certain limitations of the claims because “rotation of the motor 190’ is not limited to 360 degrees in the first rotational direction followed by 360 degrees in the second rotational direction.” This is not persuasive because this argument is not commensurate in scope with the claim language. The claim language does not limit the rotation to only 360 degrees, and no further rotation beyond that. Additionally, even if Dietz is not be mechanically limited to rotating only 360 degrees in each direction, it is certainly capable of rotating only 360 degrees in each direction, and as such meets the functional limitation. Applicant also argues that Shelton is not capable of being rotated 360 degrees, however, Shelton is not relied upon to teach this feature in the current rejection. See the 103 rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 7513877, hereinafter Viola, in view of US 2015/0119916, hereinafter Dietz, and US 2007/0068990, hereinafter Shelton.
Regarding claim 1, Viola teaches a biopsy needle device (tissue sampling device 10), comprising: an elongate outer member (cutter 42, distal end 46, proximal end 48) comprising a distal end configured to sever a tissue sample (distal end 46, col. 3, lines 16-22); an elongate inner member (needle 40, needle tip 152, tissue sample basket 154) disposed within the elongate outer member (Figs. 4A-4E) wherein the elongate inner member comprises a distal end configured to penetrate tissue (needle tip 152, col. 5, lines 43-45) and a notch (see Fig. 4C) configured to retain a tissue sample (basket 154, col. 5, lines 45-48); and an actuator (all of the structural elements in Viola that work together to move 42 over 40 read on the claimed “actuator.”  This would include, for example and without limitation, many of the structural elements labeled in Fig. 3, such as 76 and 94, and could also include some of the gears, drives shafts, and/or clutches shown in Fig 2) comprising a torque converter (cutter advance gear 94) configured such that a continuous motion of the actuator (Col. 4, lines 4-31) displaces the outer member over the inner member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the outer member over the inner member from the distal position to the proximal position to the distal position as the actuator is activated (Figs. 4B-4D, Col. 7, lines 22-29 and 34-40; Examiner’s note: this limitation contains functional language, and the prior art structure is inherently capable of performing the claimed functions. The cocking action as claimed is simply the displacement of the outer member over the inner member from the distal position to the proximal position and back to the distal position. The activating action as claimed is simply the displacement of the outer member over the inner member from the distal position to the proximal position and back to the distal position. The actuator of Viola can perform these functions, and the actuator of Viola can be said to be cocked and to be activated when these movements occur.)
Viola does not teach the torque converter being configured such that the continuous motion of the torque converter is 360 degrees in a first rotational direction and 360 degrees in a second rotational direction.
However, Dietz teaches a biopsy needle device (ultrasonic surgical instrument 100) comprising an actuator (structural elements in Fig. 13) comprising a torque converter (Fig. 13, para [0097], second crank member 155’) configured such that a continuous motion of the torque converter 360 degrees in a first rotational direction displaces a member from a distal position to a proximal position to the distal position as the actuator is cocked and a continuous motion of the torque converter 360 degrees in a second rotational direction displaces the member from the distal position to the proximal position to the distal position as the actuator is activated (continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position, as the second crank member 155’ makes a full rotation, and from the distal position to the proximal position to the distal position, as the second crank member 155’ makes another full rotation in either the same direction or opposite direction. Examiner’s note: Dietz is capable of rotating 360 degrees in a first rotational direction and 360 degrees in a second rotational direction to perform the claimed functions and as such meets the functional limitation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Viola such that torque converter is configured such that the continuous motion of the torque converter is 360 degrees in a first rotational direction and 360 degrees in a second rotational direction, as taught by Dietz, as a simple substitution of one element (the rotational to linear motion converter of Dietz) for another (the rotational to linear motion converter of Viola) for the predictable result of converting rotational motion to linear motion.
	Viola and Dietz do not teach the actuator comprising a linear gear configured such that linear displacement of the linear gear is translated into rotational motion of the torque converter.
	However, Shelton teaches an actuator comprising a linear gear (rectangular plate 135 contains proximal gear rack segment 136 and distal gear rack segment 138) configured such that linear displacement of the linear gear is translated into rotational motion of a torque converter (Figs. 7-8, para [0085], linear displacement of rectangular plate 135 is translated into rotational motion of large spur gear 141).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Viola and Dietz such that the actuator comprises a linear gear configured such that linear displacement of the linear gear is translated into rotational motion of the torque converter, as taught by Shelton, as an application of a known technique (using a rack and pinion/linear gear and circular gear mechanism to generate rotational motion) to a known device (the device of Viola and Dietz) ready for improvement to yield the predictable result of generating rotational motion without needing an electric motor.
	Regarding claim 3, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein a linkage member couples the torque converter to the outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
	Regarding claim 4, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the actuator further comprises a circular gear configured to mesh with the linear gear and coupled to the torque converter (Shelton, para [0085], small spur gear 139); wherein the torque converter is coupled to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
	Regarding claim 5, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the elongate inner member (Viola, needle 40) comprises a tube (Viola, Col. 5, lines 36-41 and 46-49).
	Regarding claim 7, Viola, Dietz, and Shelton teach the biopsy needle device of claim 4, wherein the actuator further comprises a trigger (Shelton, plunger 21) configured to cock the actuator wherein the linear gear is displaced from a distal location to a proximal location (Shelton, Figs. 17 and 19 para [0100]) and to activate the actuator wherein the linear gear is displaced from the proximal location to the distal location (Shelton, Fig. 18, para [0100]) within a housing (Shelton, Fig. 5, left and right handle housing shells 50 and 52).
	Regarding claim 22, Viola, Dietz, and Shelton teach the biopsy needle device of claim 7, wherein the trigger further comprises a first hook configured to lock the linear gear in a cocked position (Shelton, para [0100], cam finger 304).
	Regarding claim 23, Viola, Dietz, and Shelton teach the biopsy needle device of claim 22, wherein the trigger further comprises a second hook configured to displace the first hook away from the linear gear (Shelton, para [0100], kick-out cam step 324).
	Regarding claim 24, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the elongate outer member is rotationally fixed (Dietz’s rotational-to-linear motion converter 150’, Fig. 13, is only capable of linear movement of the attached elongate member, and so Dietz’s elongate member is rotationally fixed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791